The proof in the case, in the opinion of the court, presented an ordinary case of wilful desertion. In denying the bill, the court so remarked, and further intimated, in the present, as it did in some other cases arising under the same stat-*787ate, in the course of this circuit, that, in order to grant a bill for the cause here alleged, something more must be shown than a wilful desertion of the wife by the husband, although he were of ample ability to maintain her, and refused her any aid in that respect. The terms, “ grossly, wantonly, and cruelly,” &c., although not very definite, must not be considered wholly insignificant. The legislature did intend a new cause of divorce, and the court could not regard it as synonymous with that of wilful desertion, where three years are required, and here only one year.